PER CURIAM.
The wife appeals a final judgment of dissolution. She challenges the denial of attorney’s fees, award of rehabilitative rather than permanent alimony, the amount of rehabilitative alimony, and the denial of child support for the wife’s daughter from a previous marriage. In light of the husband’s superior financial position, and in order to avoid a diminution of the wife’s assets, we hold that the trial court abused its discretion in failing to award the wife attorney’s fees. See Cana-*574karis v. Canakaris, 382 So.2d 1197, 1204-05 (Fla.1980); Kane v. Kane, 469 So.2d 933 (Fla. 3d DCA 1985); Jacobs v. Jacobs, 429 So.2d 1285 (Fla. 3d DCA 1983). The remaining points lack merit.
Affirmed in part; reversed in part; remanded.